Citation Nr: 0927561	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-10 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression, to 
include as secondary to PTSD.  

5.  Entitlement to service connection for lesions and skin 
rash, to include as due to herbicide exposure.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2007 for further development.  

The Veteran presented testimony at a Board hearing in 
September 2007.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, PTSD, and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise related to 
service. 

2.  Lesions and a skin rash were not manifested during the 
Veteran's active duty service or for many years after 
service, nor are they otherwise related to service, to 
include exposure to herbicide agents during service.  

3.  Chronic fatigue was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service, to include exposure to 
herbicide agents during service. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Lesions and a skin rash were not incurred in or 
aggravated by the Veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Chronic fatigue was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  At any rate, the Board notes that the RO 
subsequently provided the Veteran with March 2006 and 
December 2007 correspondences that fully complied with 
Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA has 
also obtained Social Security records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that VA examination is not required as to the issues 
dealing with the cervical spine, lesions and skin rashes, and 
chronic fatigue syndrome.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of record fails to 
suggest that degenerative disc disease of the cervical spine, 
lesions and skin rash, and chronic fatigue syndrome, first 
reported many years post service, had their onset in service 
or are otherwise related thereto.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Cervical spine
At the Veteran's September 2007 Board hearing, he testified 
that he's always had a neck problem; but then stated that "I 
went in the Army once, that started it."  He testified that 
he was diagnosed with degenerative disc disease of the 
cervical spine by Dr. S.G. of the VA Chillicothe.  He 
reported taking medications for his neck; and he believes 
that the disability is related to the rigors of his military 
service.  He stated that he lost time from work nine times 
for back problems, and that he got full disability (from the 
Social Security Administration) in 1999.  He claimed that he 
never had a neck injury prior to service; and believes that 
having to carry a full rucksack contributed to the 
disability.  

The Board notes that the Veteran's service treatment records 
fail to reflect any findings attributed to a cervical spine 
disability.  He underwent a January 1969 separation 
examination that yielded normal findings; and he completed a 
Report of Medical History in which he indicated (by checked 
box) that he did not have any arthritis or rheumatism; 
recurrent back pain; or bone, joint, or other deformity.  

A February 2000 treatment report from Dr. D.J.M. indicates 
that the Veteran has a history of chronic neck pain.  The 
etiology of the pain was unclear, and Dr. D.J.M. noted that 
it had been unresponsive to pain medication.  A November 2000 
treatment note reflects that a December 1998 MRI of the 
cervical spine was normal.  The Veteran underwent December 
2000 x-rays of the cervical spine that showed "no evidence 
of an acute bony abnormality."  

A February 2002 treatment report reflects that the Veteran 
continued to complain of neck and back pain.  Upon 
examination, the Veteran had decreased range of motion and 
tenderness.  

A March 2002 Social Security Administration Decision found 
that the Veteran began treating with Dr. D.J.M. in February 
1997.  It also noted that when the Veteran began treatment 
for neck pain at a pain management center, he indicated that 
he had had a problem with his neck since February 1998.  

The Veteran underwent x-rays again in April 2004.  They 
revealed minimal neural foraminal narrowing on the left side 
at C3-4.  There was no bone deformity or disc space 
abnormality.  

A May 2004 treatment report states that upon examination, 
there was pain over the midline and cervical spine.  The 
examiner noted that x-rays revealed arthritic changes; but 
that previous MRIs have failed to show any herniated disc 
pressing on the nerve root.  It was felt that his basic 
problem is arthritic changes in the neck and that no surgery 
was indicated.  His final diagnosis was osteoarthritic 
changes of the cervical spine.  Nonsteroidal anti-
inflammatories such as aspirin and Tylenol were recommended.  
Dr. S.G. assessed the Veteran with neck and back pain with 
minimal x-ray changes.  

The Board once again notes that the service treatment records 
show no finding attributed to a neck injury.  Moreover, it 
appears the earliest post service treatment began in February 
1997 (approximately 28 years after service).  The lack of any 
post-service medical records until February 1997 is probative 
to the issue of chronic disability.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the Board 
notes that none of the treatment records attribute the 
Veteran's neck disability to service.

The Board finds that with no objective evidence of an in-
service injury, no treatment records for decades after 
service, and no competent medical opinion linking the 
Veteran's current disability to service, the preponderance of 
the evidence weighs against the claim.

The Board acknowledges the Veteran's contention that his neck 
disability is the result of carrying heavy gear during his 
service.  The Board also acknowledges that military service 
is physically demanding.  However, although the Veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the Veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Therefore, the Board may 
not rely on these recollections to provide the necessary 
nexus between service and current disability.  Service 
records do not document pertinent complaints or clinical 
findings, nor is there supporting evidence of any cervical 
spine or neck symptomatology for many years after service.  
There is otherwise no medical evidence supporting the 
Veteran's contention that current cervical spine disability 
is causally related to his service. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for degenerative disc disease of 
the cervical spine must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Lesions/skin rash/chronic fatigue
For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).

The Veteran's military personnel record show that the Veteran 
served in Vietnam during the applicable time period, he is 
therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).

At the Veteran's September 2007 Board hearing, he stated that 
every once in a while, he gets really fatigued and tired and 
gets a rash.  He stated that his doctors don't know what the 
rash is; but that it is treated with topical ointments.  It 
is mostly confined to his face and neck; and he testified 
that it began in 1999.  In regards to the chronic fatigue, he 
testified that his VA doctors believe it may be due to Agent 
Orange exposure.  He stated that the fatigue affects him 
approximately every 3 1/2 weeks, with him being "down" for 
two to three days per month.  Apparently he is always tired; 
but once a month he will completely withdraw from his wife 
and not move.  He stated that the chronic fatigue also began 
in 1999.  

The Board notes that the Veteran's service treatment records 
fail to reflect any findings attributed to a skin disability 
or to chronic fatigue.  He underwent a January 1969 
separation examination that yielded normal findings; and he 
completed a Report of medical History in which he indicated 
(by checked box) that he did not have any skin diseases.  

A June 2001 treatment report from Dr. D.J.M. noted that the 
Veteran developed a rash on his forehead and nasal bridge 
region.  He was assessed with a rash (possible drug reaction) 
and chronic fatigue.  Psychiatrist Dr. R.W.E. stated in a 
medical report that as of July 2003, the Veteran had a 
recurrent rash every two to three weeks coincident with 
worsening fatigue.  An April 2004 VA outpatient treatment 
report states that the Veteran has complained of fatigue 
since 1999 and that he has had spells every three weeks where 
he breaks out into a rash.  The rash itches and burns.  An 
August 2004 outpatient treatment report from the Agent Orange 
clinic noted that the Veteran was exposed to Agent Orange; 
but there was little to indicate that the examiner concluded 
that the Veteran's rash and fatigue were due to Agent Orange 
exposure.  

The Board notes that the record does not contain any 
diagnosis of the Veteran's claimed skin disability or fatigue 
that matches any disease listed in 38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994); see also 61 Fed.Reg. 57586-57589 
(2003).  Therefore, service connection for the claimed 
disabilities cannot be granted on the basis of the 
presumptive regulations relating to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

In this case, the first post service evidence of disability 
is dated decades after service.  By the Veteran's own 
admission, his chronic fatigue and skin disability did not 
begin until 1999 (30 years after service).  As noted earlier, 
the lack of any post-service medical records until decades 
after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

In this case, there is no evidence of a skin disability or 
chronic fatigue during service or for approximately 30 years 
after service.  Moreover, there is no competent medical 
opinion that links his current disabilities to service, to 
include Agent Orange exposure.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for lesions and skin rash, and 
chronic fatigue syndrome must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine, lesions and skin rash, and 
chronic fatigue syndrome is not warranted.  To this extent, 
the appeal is denied.  




REMAND

Lumbar spine
The Board notes that the RO denied this claim because there 
was only a one time treatment for a back ache in service.  
However, the Board notes that the treatment report states 
"chronic back ache - recently worse." [Emphasis added].  He 
was diagnosed with a lumbosacral strain.  Although the 
Veteran's separation examination yielded normal findings, the 
Board finds that a VA examination and opinion is warranted to 
determine the nature, etiology, and severity of the Veteran's 
lumbar spine disability.   

PTSD
The Board notes that the RO denied the Veteran's claim due to 
a lack of combat service and lack of a verified stressor.  
Although many of the Veteran's alleged stressors are vague 
and likely unverifiable, the Board notes his December 2005 
statement in which he stated that on December 6, 1968, he was 
shot at while serving with the 97th Transportation Co.  He 
also stated that he and his fellow soldiers were "constantly 
warned" of theft of material that occurred on that date.   
The Veteran's personnel records confirm that the Veteran was 
a seaman in the 97th Transportation Co. during the specified 
date.  As such, the Board believes an attempt should be made 
to corroborate that claimed stressor.  If an alleged stressor 
is able to be verified, then the Veteran should be afforded a 
VA psychiatric examination to determine whether the Veteran's 
diagnosis of PTSD is related to a verified in service 
stressor.   

Depression
The Board notes that the Veteran's claim for service 
connection for depression includes whether the Veteran's 
depression is secondarily related to PTSD.  As such, the 
Veteran's claim for service connection for depression must be 
viewed as intertwined with the PTSD claim currently on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  Therefore, appellate review is not appropriate 
at this time pending the preliminary development and formal 
adjudication of the PTSD claim by the appropriate VA Regional 
Office.  If, and only if, the VA psychiatric examiner 
determines that the Veteran's PTSD is related to a verified 
in service stressor, the examiner should also opine whether 
it is at least as likely as not (a 50 percent or greater 
probability) that the Veteran's depression was caused, or 
aggravated by, his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
personnel records and stressor 
information to the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
for verification of the incident in which 
the Veteran was allegedly shot at.  

2.  If, and only if, the RO determines 
that an in service stressor is 
corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the Veteran currently 
suffers from PTSD related to such 
corroborated stressor.  The claims file 
must be made available to the examiner 
for review, and any medically indicated 
special tests should be accomplished.   

Moreover, if, and only if, the examiner 
determines that the Veteran's PTSD is 
related to a verified in-service 
stressor, he/she should opine whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's depression was caused, or 
aggravated by, his PTSD.  

3.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's lumbar spine 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service medical records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any lumbar spine disability was 
caused by or aggravated by service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a lumbar spine disability, 
for PTSD, and for depression (to include 
as secondary to PTSD).  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


